DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group III and the species of ethanol as the additional component of the inhalant, 2019-nCoV as the coronavirus and mycobacterium tuberculosis as the bacterium in the reply filed on 08/16/2022 is acknowledged.  The traversal is on the grounds that the applicant believes that the inventions and species are sufficiently related and thus there is no burden to search all claims.  This is not found persuasive because the examination would still be on multiple inventions containing various compositions and methods which are materially and structurally different from each other. The reasons that the examination would be burdensome are also listed in the election/restriction filed on 06/17/2022 and will not be reiterated again in this action. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/16/2022.
Claims 7-9 and 15-18 are being examined on the merits.
Claim Objections
Claim 7 is objected to as being dependent upon non-elected claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant’s use of the term “novel” in line 1 of the claim renders the claim indefinite because the term is relative. Also, the specification state that “novel” coronavirus pneumonia refers to COVID-19; however, this coronavirus is known and is therefore not “novel”. Additionally, the use of “novel” in patent claims is improper.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pianta (Acetic acid disinfection as a potential adjunctive therapy for non-severe COVID-19, European Archives of Oto-Rhino-Laryngology (2020) 277:2921-2924 – published 5/24/20).  
Pianta’s general disclosure is a scientific report on the use of acetic acid for treating COVID-19 (see abstract).
Pianta discloses Acetic acid, the active component of vinegar, is a commonly available disinfecting agent. Inhalation of a water-based acetic acid solution to treat the symptoms of the common cold is a common folk remedy in Italy. Indeed, the anti-bacterial and anti-viral activities of acetic acid are documented in the literature [6–9]. Acetic acid causes inactivation
and dis-aggregation of haemagglutinin glycoproteins (found on the surface of influenza viruses) by generating a low pH-dependent conformational change of those glycoproteins and it destroys the viral envelope and inhibits viral transmission (see introduction page 2921).
Regarding claims 7 and 15-16, Pianta discloses treating patients for COVID-19 with a solution of 6% acetic acid solution in 500 ml of boiling water through inhalation of the fumes for 10 minutes twice a day (see page 2922, para. 6). Pianta discloses the time for inhalation is at 10 mins which is within the instantly claimed range and discloses the patients breathing the fumes of the acetic acid which was added to boiling water. The temperature of liquid water converting to steam occurs at 100 degrees Celsius thus the temperature requirement of the instant invention has also been met. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, rejected under 35 U.S.C. 103 as being unpatentable over Pianta et al. (Acetic acid disinfection as a potential adjunctive therapy for non-severe COVID-19, European Archives of Oto-Rhino-Laryngology (2020) 277:2921-2924) and Mary et. al. (Therapeutic Options for Coronavirus Disease 2019 (COVID-19) Modulation of Type I Interferon Response as a Promising Strategy?, Frontiers in Public Health, May 2020, Vol 8, Article 185).
Pianta teaches treating patients for COVID-19 with a solution of 6% acetic acid solution in 500 ml of boiling water through inhalation of the fumes for 10 minutes twice a day (see page 2922, para. 6). Pianta discloses the time for inhalation is at 10 mins which is within the instantly claimed range and discloses the patients breathing the fumes of the acetic acid which was added to boiling water. The temperature of liquid water converting to steam occurs at 100 degrees Celsius thus the temperature requirement of the instant invention has also been met. 
Pianta does not specifically teach wherein the composition is administered with another drug by inhalation at the same time or wherein the drugs are selected from the instantly claimed list of drugs.
Mary teaches “Atomized IFN-α-2b is currently the first treatment cited by the Chinese NHC for COVID-19” and “According to Chen et al., the use of inhaled IFN is also associated with decreased mortality in COVID-19patients from Wuhan (OR=2,32IC95% [1,36;3,97] calculated by our group using the Miettinen method)” (see left column, page 2).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to utilize alpha-IFN therapy, in the inhaled form, which is taught by Mary to be the first therapy cited by the Chinese NHC for COVID-19, with that of Pianta’s inhalation therapy. Using multiple forms of treatment to combat COVID-19 or other respiratory diseases would assist in treating the disease(s) more rapidly and efficiently than the use of a single treatment option. IFNs are immune stimulating and immune modulating components and would thus be able to modulate and stimulate the immune system as instantly claimed.
There would have been a reasonable expectation of success in treating a respiratory infection with the combined treatments because each are individually known to treat such diseases.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pianta et al. (Acetic acid disinfection as a potential adjunctive therapy for non-severe COVID-19, European Archives of Oto-Rhino-Laryngology (2020) 277:2921-2924) and Islam (Possible use of alcohol vapors by inhalation in the treatment of COVID-19 in clinical ill patients, Int J Basic Clin Pharamacol. 2020 Oct; 9(10):1627-1628). The table of contents for Islam’s publication states that the article was published on the IJBCP webpage on 09/22/2020 (see table of contents pdf provided in the PTO-892 form).
Pianta teaches treating patients for COVID-19 with a solution of 6% acetic acid solution in 500 ml of boiling water through inhalation of the fumes for 10 minutes twice a day (see page 2922, para. 6). Pianta discloses the time for inhalation is at 10 mins which is within the instantly claimed range and discloses the patients breathing the fumes of the acetic acid which was added to boiling water. The temperature of liquid water converting to steam occurs at 100 degrees Celsius thus the temperature requirement of the instant invention has also been met. 
Pianta does not specifically teach wherein the composition comprises of ethanol.
Islam teaches that “Ethyl alcohol or ethanol is an effective chemical in denaturing enveloped viruses in vitro, including SARS-CoV-2. It is found that exposure of only 30 seconds is sufficient to deactivate the virus” (see Intro, fist para. page 1). Islam also teaches “when ethanol is vaporized into the lung, some of it is absorbed into the bloodstream, some exhale out via expiration, and some enter into the lung cells. Inside the lung cells, alcohol is metabolized by various pathways.9 However; the major pathway is the cytosolic enzyme, alcohol dehydrogenase, which converts the alcohol to acetaldehyde. Acetaldehyde is a very active intermediate, which is further oxidized by the mitochondrial enzyme aldehyde dehydrogenase to acetate.9 The rate of conversion from alcohol to acetate is a concentration and time-dependent. Viruses present in the lumen of bronchioles, bronchi, alveoli, oropharynx, and nasopharynx will be deactivated by the direct exposure of alcohol vapors and decrease the extracellular viral load and viral shedding” (see 2nd para., left column page 2).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to utilize ethanol as taught by Islam in the acetic acid inhalation method for treating respiratory infections, specifically COVID-19 as taught by Pianta, because both have been shown to be useful in treating COVID-19. Ethanol has been shown to deactivate the virus and decrease the extracellular viral load. 
It would have also been obvious to optimize the amount of acetic acid and ethanol to the instantly claimed range because this would be an optimization within the purview of any skilled artisan. Also, as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Furthermore, it would have been obvious to optimize the concentration of acetic acid for inhalation to the instantly claimed range because children would be able to tolerate a less concentrated form compared to adults, as the acetic acid can be an irritant to mucus membranes. Thus, optimizing the concentration to a lesser amount for purposes of tolerability would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655            

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655